DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 11-14 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,168,552.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent entirely anticipate the claims of the present invention.

Allowable Subject Matter
The closest prior art is considered to be Ayub et al. (US Patent Application Publication No. 2016/0326839) in view of Neuroth et al. (US Patent Application Publication No. 2002/0023751).
Ayub discloses a method of recovering natural gas from a subterranean hydrocarbon reservoir 12, comprising:
applying an electrical current to a liquid condensation prevention system 30 to heat a heat conducting element 31, wherein the electrical current is generated from at least one renewable energy source (par. 0038, “the microwave antenna 30 can be powered by any means known in the art including, but not limited to, any one of or any combination of solar, combustion, and wind power”),
wherein the liquid condensation prevention system 30 comprising:
the heat conducting element 28 being positioned within a wellbore 14 located in the subterranean hydrocarbon reservoir 12, wherein the heat conducting element 28 is connected to a production tubing 16 (see Fig. 1, through liner 27, casing 20 and packer 18) having a producing end disposed in the subterranean hydrocarbon reservoir 12 (see Fig. 1), and wherein the production tubing 16 is configured to pass gaseous natural gas (Fig. 1, “Gas Flow”) from the producing end of the production tubing 16 in the subterranean hydrocarbon reservoir 12 to the recovery end of the production tubing 16 outside the wellbore 14;
the heat conducting element 28 being electrically coupled with the at least one renewable energy source (par. 0030, microwave antenna 30 is connected to renewable energy and is coupled to the conducting element 28 through microwaves);
the heat conducting element 28 being in thermal communication with the subterranean hydrocarbon reservoir 12 (see Fig. 1);
applying the electrical current such that a temperature of the subterranean hydrocarbon reservoir 12 at the producing end of the tubing 16 remains above a cricondentherm temperature of the natural gas (par. 0040);
adjusting the temperature of the subterranean hydrocarbon reservoir 12 at the producing end to prevent liquid condensation (par. 0040) at the final production time by adjusting the electrical current from the at least one renewable energy source (par. 0041); and
recovering the natural gas from the subterranean hydrocarbon reservoir 12 (see Fig. 1).
Ayub fails to disclose that the production tubing extends outside the wellbore or monitoring a production rate of the subterranean hydrocarbon reservoir to identify a final production time, wherein the production rate matches a predetermined production rate at the final production.
Neuroth discloses a production tubing 21 that extends from a producing end within a wellbore to a recovery end located outside the wellbore (see Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide a production tubing that extends to a location outside the wellbore so that natural gas can be produced to the surface and recovered.
Neuroth also discloses monitoring the production rate of the subterranean reservoir (par. 0040, “flow rate of gas pressure at wellhead 11 can be monitored at the surface”) to identify a final production time, wherein the production rate matches a predetermined production rate at the final production (claim 9, a “desired flow rate” is maintained, the desired rate constitutes the “final production rate”). It would have been obvious to a person having ordinary skill in the art at the time of the invention to monitor a production rate and identify a final production rate so that the production rate can be maintained at a desired rate.
However, the references fail to disclose that the renewable energy source is solar energy received by a solar cell, wherein a shunt resistance is greater than a load resistance of the solar cell, and wherein a load resistance is greater than a series resistance of the solar cell.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bridges et al. (US Patent No. 5,099,918) discloses a similar system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



9/26/22